957 So.2d 24 (2007)
Delorise HARRAWAY, Appellant,
v.
STATE of Florida, DEPARTMENT OF CHILDREN AND FAMILIES and Florida Division of Risk Management, Appellees.
No. 1D06-4155.
District Court of Appeal of Florida, First District.
April 19, 2007.
Rehearing Denied June 5, 2007.
*25 David C. Wiitala of Wiitala & Contole, P.A., North Palm Beach, for Appellant.
H. George Kagan and Amy B. Siegel of Miller, Kagan, Rodriguez & Silver, P.L., West Palm Beach, for Appellees.
PER CURIAM.
AFFIRMED. See Mack v. Westminster Suncoast Manor, 929 So.2d 610 (Fla. 1st DCA 2006); City of Bartow v. Brewer, 896 So.2d 931 (Fla. 1st DCA 2005).
BARFIELD, KAHN and PADOVANO, JJ., concur.